Citation Nr: 1600816	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  08-37 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for residuals of a fragment wound to the right forearm.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

In May 2011, the Veteran was scheduled to testify at a Travel Board hearing before a Veterans Law Judge.  However, he failed to report to his scheduled hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).

This claim was previously before the Board in December 2014, at which time it was remanded for further development of the evidence.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the entire appeal period, the Veteran's residuals of a gunshot wound to the right forearm was manifested by an asymptomatic scar less than six square inches in size which did not result in functional impairment or other disabling effects.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a fragment wound to the right forearm have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7805 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's pertinent service treatment records, post-service medical records, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim. The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.

The Veteran was afforded VA examinations in October 2006, July 2012, October 2012 and April 2015 to evaluate his right forearm scar and any functional impairment that may have been caused by his service-connected residuals of a gunshot wound to the right forearm.  The examinations are adequate to adjudicate the Veteran's increased rating claim. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  All reasonable doubt material to the determination is resolved in the Veterans favor.  38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran seeks a compensable evaluation for the service-connected residuals of a fragment wound to the right forearm.  The disability is currently rated under Diagnostic Code 7805.  38 C.F.R. § 4.118, DC 7805.

The rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, DCs 7800-7805.  DC 7805 provides that scars (including linear scars) not otherwise rated under DCs 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under DCs 7800-7804 are to be considered.  38 C.F.R. § 4.118, DC 7805.  Therefore, the Board has considered all applicable DCs, as discussed further herein.

In October 2006, the Veteran underwent a VA contract examination where he complained of pain to the right arm and hand for the past 40 years.  The Veteran stated the pain occurred three times per day and lasted for one hour each time.  He stated he did not receive any treatment for the condition.  The examiner noted a level scar located on the right forearm measuring about 3 centimeters (cm) by 2 centimeters (cm).  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation or edema.  

Examination of the right humerus was within normal limits.  The right shoulder and right elbow showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Range-of-motion testing of the right shoulder showed flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  Range-of-motion testing of the right elbow showed flexion to 145 degrees, extension to 0 degrees, supination to 85 degrees and pronation to 80 degrees.  While the examiner stated the Veteran's joint function was additionally limited by pain, he estimated no additional loss of range of motion of either the right shoulder or elbow due to pain.

Neurological testing of the Veteran's upper extremities revealed both motor and sensory function were within normal limits.  Right forearm x-rays showed no evidence of fracture or other significant bone, joint or soft tissue abnormality.  

In July 2012, the Veteran underwent a VA shoulder and arm conditions disability benefits questionnaire, where he reported numbness at times to his right arm that impact the function of the shoulder and/or arm.  Range-of-motion testing of the right shoulder showed flexion to 180 degrees with no objective evidence of painful motion.  Abduction was measured to 180 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions without additional loss in range of motion.  The examiner noted there was no functional loss  or functional impairment of the right upper extremity.  The Veteran did not have any guarding, localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of either shoulder.  Muscle strength testing of the right shoulder was found to be normal, and the Veteran did not have any other abnormal findings.

The examiner noted a linear scar measuring less than .2 cm wide and 2 cm long over the Veteran's right forearm that was granulated, mobile, not depressed or raised, nontender, with no discoloration or inflammatory reaction.  The examiner noted that there were no impairments noted on history or exam from the scar to the right forearm.

That same month, the Veteran underwent a VA peripheral nerve conditions disability benefits questionnaire.  The examiner noted that the Veteran's right hand numbness was less likely than not incurred from treatment or the fragment wound incurred during military service.  Rather, the examiner stated the right hand numbness was more likely than not incurred from possible nerve entrapment at the wrist or elbow.

In October 2012, the Veteran underwent a VA scars/disfigurement disability benefits questionnaire.  He was noted to have a linear scar on the right forearm measuring 3 cm from shrapnel wounds that occurred while he was in Vietnam.  The Veteran denied experiencing any symptoms from the scar itself.  The examiner noted that the scar was not painful, and it was not unstable, with frequent loss of covering of skin over the scar.  The scar was not due to burns.  

A VA elbow conditions examination performed that same day revealed no elbow condition or abnormal findings related to the elbow.  The examiner noted the Veteran demonstrated no residual pathology in the right arm as a result of his 1968 shrapnel wound injury other than the stable scar.

A March 2013 VA nerve conduction and EMG report noted that a nerve conduction study showed no electrophysiological evidence of carpal tunnel syndrome or ulnar neuropathy on either side.

In April 2015, the Veteran underwent a VA scars/disfigurement disability benefits questionnaire.  He was noted to have one linear shrapnel scar on the right forearm measuring 3 cm by .15 cm that was not painful, and not unstable, with frequent loss of covering of the skin over the scar.  The examiner noted that the Veteran's scar did not impact his ability to work.  

A separate elbow and forearm conditions disability benefits questionnaire conducted that same day noted the presence of degenerative arthritis in the right elbow joint, for which the Veteran is separately service-connected.  The Veteran did not report experiencing flare-ups of the elbow or forearm, or functional impairment/loss of the joint.  Range-of-motion testing of the right elbow revealed normal findings, there was no pain upon examination, and there was no evidence of pain with weight bearing.  Muscle strength testing of the right elbow was found to be normal.  There was no reduction in muscle strength and no muscle atrophy.  The examiner noted that the conditions noted in the examination did not impact his ability to perform any type of occupational task.  A VA neurology consult record included in the examination report notes an examiner's opinion that the numbness and tingling reported by the Veteran were less likely as not caused by or a result of the gunshot wound he sustained while on active duty.  The medical examiner instead attributed the Veteran's symptoms to cervical spine radiculopathy that was independent of his gunshot wound. 

Based on a review of the pertinent evidence, the Board finds that a compensable rating for the Veteran's right forearm scar is not warranted.  In this regard, the Board concludes that, for the entire appeal period, the Veteran's right forearm scar was asymptomatic, not of a size to warrant a compensable rating, and did not result in functional impairment or other disabling effects.

As noted above, the Veteran's scar is currently rated as noncompensable under DC 7805, which provides that other scars (including linear scars), not otherwise rated under DCs 7800-7804 and including the effects of such scars otherwise rated under those codes, are also to be rated based on any disabling effects not provided for by DCs 7800-7804.  38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  However, the VA examinations of record do not reflect that the Veteran's scar results in any limitation of motion or loss of function.  As the evidence throughout the appeal period does not show any disabling effects due to the scar itself, compensable ratings are not warranted under DC 7805.

The Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's right forearm scar, but finds that no higher rating is assignable under any other diagnostic code.  To that end, DC 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800. As the Veteran's scar is located on his right forearm, a compensable rating is not warranted under DC 7800.

DC 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.  As documented in the above-noted VA examination reports, there is no evidence that the Veteran's scar covers an area of at least 6 square inches, or that it is deep or nonlinear.  Hence, DC 7801 is also inapplicable.

DC 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802.  In this case, the Veteran's scar does not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under DC 7802.

DC 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804.  In this regard, while the Veteran reported experiencing pain in the right forearm, the medical evidence of record weighs against a finding that the Veteran's reports of pain can be attributable to his service-connected scar.  The Board acknowledges that the Veteran is competent to report symptoms such as pain; however, the Board finds that the objective clinical evidence is more probative than the Veteran's statements made for compensation purposes.  In this regard, the Board notes that both the October 2012 and April 2015 VA examination reports include specific findings that the Veteran's scar was not painful upon examination.  

Therefore, based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating for residuals of a fragment wound to the right forearm.  As  detailed above, there is no evidence that the Veteran's scar is deep or nonlinear, unstable or painful, or that the affected area is greater than 144 square inches.  Further, the evidence of record does not show that the Veteran's service-connected disability is not manifested by any functional impairments of the right upper extremity.  

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's disability.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's impairments are fully addressed by the rating criteria under which such disability is rated.  The specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his forearm scar.  In this regard, the evidence shows that the scar is not unstable or painful, nor does it result in limitation of function of the Veteran's right upper extremity. Furthermore, the Veteran's scar is rated under DC 7805, which provides that other scars (including linear scars), not otherwise rated under DCs 7800-7804 and including the effects of such scars otherwise rated under those codes, are also to be rated based on any disabling effects not provided for by DCs 7800-7804.  38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, DCs pertaining to limitation of function.  Therefore, as DC 7805 contemplates all functional limitations imposed by the Veteran's scar, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his forearm scar.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the April 2015 VA examination report reflects that the Veteran's scar disability does not impact his ability to work.  The Veteran has not claimed that his service-connected scar disability affect his employability.  Thus, further consideration of TDIU is not warranted.

In sum, a compensable rating is not warranted for the Veteran's service-connected disability.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an initial compensable rating for residuals of a fragment wound to the right forearm is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


